Per Curiam.
The application for leave to appeal is denied with costs.
In a letter addressed to “whom this may concern”, under date of May 7, 1958, inquiring about his “appeal” to this Court from the denial of the writ by Judge E. Paul Mason, of the Baltimore City Court, the applicant suggests that this Court should not attach any importance to his plea of guilty, stating that he entered the plea because he “thought it would best serve my purpose”, but “now I’m not so sure”. The applicant pleaded guilty to a charge of burglary and was sentenced to three years in the Maryland House of Correction. Subsequently he was sentenced to another term of four years for unauthorized use of an automobile, to begin at the expiration of the previous term of three years. See Bryant v. State, 218 Md. 151, 145 A. 2d 777 (1958).
Judge Mason properly ruled that the applicant did not allege any facts which entitled him to the writ sought.